DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 12-13 in the reply filed on 10/11/22 is acknowledged.  The traversal is on the ground(s) that the special technical feature is the same in all of the groups and that searching one group would result in searching all of the groups.  This is not found persuasive because as stated in the rejection searching both the amino acid sequences and the nucleic acid sequences is a serious search burden.  This is especially true since applicant has not claimed the antibody by structure but merely function.  Thus, applicant is essentially claiming many different anti-CEACAM6 antibodies.  With respect to the method group, rejoinder is available to applicant upon allowance of the elected product.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The IDSs filed 9/11/2020, 11/23/2020 and 3/9/22 have been considered and initialed copies of the PTO-1449s are enclosed.



Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	There are 3 on page 89.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

Applicant claims antibodies, fragments, conjugates and compositions thereof wherein the antibody i. binds to an epitope of human CEACAM6, wherein said epitope comprises the amino acid residues Gln60, Asn61, Arg62, 1e63, Val83, 1e84, Gly85, Thr90, Ser127, Asp128 and Leu129 of SEQ ID NO: 179, and ii. binds to a human CEACAM6 protein comprising an lle63Leu mutation and does not bind to a human CEACAM6 protein comprising an lle63Phe mutation according to SEQ ID NO: 179.  
 The anti-CEACAM6 antibodies are described solely in terms of function—i.e. binding CEACAM6 wherein the epitope comprises the amino acid residues Gln60, Asn61, Arg62, 1e63, Val83, 1e84, Gly85, Thr90, Ser127, Asp128 and Leu129 of SEQ ID NO: 179, and binds to a human CEACAM6 protein comprising an lle63Leu mutation and does not bind to a human CEACAM6 protein comprising an lle63Phe mutation according to SEQ ID NO: 179 .  The only examples provided in the specification are for fragment APP-1574 (page 124-125).  However, fragment APP-1574 does not provide a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of a representative number of species falling within the genus sufficient to distinguish the genus from other materials.  Merely describing the antigen provides no information about the anti-CEACAM6 antibody.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   It has long been established that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In 1979, Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  More recently, D’Angelo et al, Frontiers in Immunology vol. 9 p. 1 (2018) shows that antibodies bind their targets using diversified loops (CDRs)  and, of the 6CDRs, HCDR3 is the most diverse.  D’Angelo et al examined one CDR in depth and concluded that HCDR3 generated many different VDJ rearrangements (abstract and entire reference).  They conclude “that a specific HCDR3 will only define a particular binding specificity within a very narrow structurally appropriate context: i.e. HCDRs is necessary, but is insufficient to define specific anti-binding properties unless combined with appropriate VL and VL germline genes” (page 8, second column). Thus, binding is highly specific to HCDR3 and VH and VL combinations.  A generic disclosure of “antibody” with only one example, does not provide a representative number of examples to show that applicant had possession of the claimed invention at the time of filing.
In view of the aforementioned case law, the state of the art and in view of the lack of a representative number of examples representing the genus of anti-CEACAM6 antibodies, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

NOTE:  Because of the highly generic nature of the claimed antibody, there are a multitude of references the read on the claimed invention.  For brevity, only a few of the multitude of references are cited below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hansen et al WO 2011/034660.
	This reference discloses chimeric, human and humanized monoclonal antibodies and fragments thereof that bind CEACAM5 and/or CEACAM6 (summary, para 48-75, 100-119 and entire reference).  The fragments include Fab, Fab’, scFv, etc (summary).  The antibodies can be conjugated to therapeutic or diagnostic agents (summary and 100-119).  The antibodies are used in pharmaceutical compositions either alone or in combination with an additional therapeutically effective agent (para. 77 and 120-124).  The antibody is of the IgG1 or IgG4 isotype (summary).  
The reference is silent as to the characterization of the antibody but teaches the antibody binds CEACAM5 and/or CEACAM6.  Since the antibody can bind CEACAM6, which is the same as in the instant application, it is the Examiner's position that Hansen et al have produced antibodies that are directed to the same antigen and epitope that the claimed antibodies bind. One of ordinary skill in the art would reasonably conclude that Hansen's antibody also possesses the same structural and functional properties as those of the antibodies claimed and, therefore, it appears that Hansen have produced antibodies that are identical to the claimed antibody. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed antibody with the antibody of Hansen, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). 




Claim(s) 1, 3-6 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nui et al Journal of Controlled Release vol. 161, p. 18 (2012).
	This reference discloses heavy chain antibody 2A3-mFc, single chain antibody 2A3 and full length antibody 9A6 and that these antibodies bind CEACAM6 (abstract and entire reference).  These antibodies are used in staining assays and therefore are in a pharmaceutical composition (abstract and entire reference). 
The reference is silent as to the characterization of the antibody but teaches the antibody binds CEACAM6.  Since the antibody can bind CEACAM6, which is the same as in the instant application, it is the Examiner's position that Nui et al have produced antibodies that are directed to the same antigen and epitope that the claimed antibodies bind. One of ordinary skill in the art would reasonably conclude that Nui's antibody also possesses the same structural and functional properties as those of the antibodies claimed and, therefore, it appears that Nui have produced antibodies that are identical to the claimed antibody. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed antibody with the antibody of Nui, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). 



Claim(s) 1, 4-5 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Du et al, Cancer Research vol. 71, Supplement 1 Abstract 4582 (2011).
	This reference discloses humanized monoclonal antibody h16C3 and that this antibody binds a variant of CEACAM5 and CEACAM6 (first paragraph and entire reference).  These antibodies are used in in vitro and in vivo assays and therefore are in a pharmaceutical composition (paragraph 2 and entire reference). 
The reference is silent as to the characterization of the antibody but teaches the antibody binds CEACAM5 and CEACAM6.  Since the antibody can bind CEACAM5 and CEACAM6, which is the same as in the instant application, it is the Examiner's position that Du et al have produced antibodies that are directed to the same antigen and epitope that the claimed antibodies bind. One of ordinary skill in the art would reasonably conclude that Du's antibody also possesses the same structural and functional properties as those of the antibodies claimed and, therefore, it appears that Du has produced antibodies that are identical to the claimed antibody. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed antibody with the antibody of Du, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,584,167. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to anti-CEACAM6 antibodies (of Isotype IgG, humanized, chimeric or human) and fragments thereof and both are used in pharmaceutical compositions either alone or in combination with one or more therapeutically active compounds.  The antibody in the patent is a species of the genus of antibodies instantly claimed.  The patent is the parent of the instant case.


Claims 1-6 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16776326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to anti-CEACAM6 antibodies (of Isotype IgG, humanized, chimeric or human) and fragments thereof and both are used in pharmaceutical compositions either alone or in combination with one or more therapeutically active compounds.  The antibody in the reference application are species of the genus of antibodies instantly claimed.  The instant application and the reference application are children from the same parent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 4-5 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/293342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to anti-CEACAM6 antibodies.  The claims of the reference application are directed to methods of treating comprising administering the anti-CEACAM6 antibody in combination with a second therapeutically active agent.  The anti-CEACAM6 antibodies in the reference are species that are part of the genus of anti-CEACAM6 antibodies of the instant application.  The instantly claimed anti-CEACAM6 antibody is obvious over a reference application claiming a method of using said antibody.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1, 4-5 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/416,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to anti-CEACAM6 antibodies.  The claims of the reference application are directed to methods of treating comprising administering the anti-CEACAM6 antibody in combination with a second therapeutically active agent.  The anti-CEACAM6 antibodies in the reference are species that are part of the genus of anti-CEACAM6 antibodies of the instant application.  The instantly claimed anti-CEACAM6 antibody is obvious over a reference application claiming a method of using said antibody.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643